The application of Howard S. Gans, an attorney at law, for leave to file an affidavit, verified *Page 655 
June 4th, 1912, in denial of certain statements, made in an affidavit of Carl Fischer Hansen and forming part of this record, and alleged to reflect upon his professional conduct, is granted; but it is not to be considered as a part of the case upon which our determination of this appeal is to be made.
GRAY, HAIGHT, VANN, WERNER, HISCOCK and COLLIN, JJ., concur; CULLEN, Ch. J., dissents.
Application granted.